 

 

 

 

UNITED STATES DISTRICT COURT AUG 19-2019
EASTERN DISTRICT OF WISCONSIN poe |

 

 

 

TODD A. DYER,
Movant , Case No. 19-CV-00752

Ve

UNITED STATES OF AMERICA,

Respondent.

 

MOVANT'S FIRST PROPOSED REQUEST FOR ADMISSIONS
TO FBI SPECIAL AGENT MICHAEL JOHNSON

 

Movant Todd A. Dyer, pro se, submits his First Proposed Request for
Admissions to FBI Special Agent Michael Johnson pursuant to Rules Governing §
2255 Proceedings Rule 69b) and directs him to timely respond!

1. Please admit that you listened to recordings of telephone calls

between Cindy Jo Bakley and Todd A. Dyer posing as 'ROBERT' during your
investigation of Criminal Case No. 16-CR-100.

2. Please admit that you took possession of those recordings mentioned
in # 1 above.

3. Please admit that it is standard practice of the FBI to take
possession of evidence during the investigation of a crime.

4. Please admit that, normally, the FBI will issue a receipt for
property taken as evidence during the investigation of an alleged crime.

5. Please admit that you were present when AUSA Benjamin Proctor and
AUSA Joseph Wall listened to the telephone recordings of Cindy Jo Bakley to Todd

Dyer posing as 'ROBERT.'

 

Todd aL Dyer, # 05409-0389
Movant/Pro Se

 

1 coe: Fed.R.Civ.P. Rule 36(a)(3)

Case 2:19-cv-00752-PP_ Filed 08/19/19 Page 1o0f1 Document 11

 

 

 
